UNITED STATES DISTRICT COURT
                                                     FOR THE DISTRICT OF COLUMBIA


    SAROJ JOSHI,

                               Plaintiff,

                v.
                                                                         Civil Action No. 16-1910 (RDM)
    ADAM SZUBIN,1 Acting Secretary of the
    Treasury, and INTERNAL REVENUE
    SERVICE,

                               Defendants.

 

                                                               OPINION
              On January 10, 2017, this Court ordered plaintiff to show cause by January 23, 2017,

why plaintiff’s action against defendants Adam Szubin and the Internal Revenue Service should

not be dismissed without prejudice for failure to prosecute pursuant to Rule 4(m) of the Federal

Rules of Civil Procedure. See Dkt. 4. Because that deadline has passed and plaintiff has made

no showing that defendants have been served or offered any reason why this case should not be

dismissed, the Court will, accordingly, dismiss without prejudice for failure to prosecute.



                                                                     /s/ Randolph D. Moss
                                                                     RANDOLPH D. MOSS
                                                                     United States District Judge
Date: January 27, 2017




                                                            
1
   The complaint names former Treasury Secretary Jacob J. Lew as a defendant in this case.
Pursuant to Federal Rule of Civil Procedure 25(d), his successor, Acting Secretary Adam Szubin,
is automatically substituted as the proper defendant to this action.